The plaintiff in error, Harry Stubblefield, hereinafter called defendant, was informed against jointly with Lon Younger, for the larceny of a domestic animal, tried separately, found guilty, and his punishment fixed at imprisonment in the state penitentiary at McAlester for a term of two years. To reverse the judgment rendered upon the verdict, he prosecuted this appeal.
We have carefully read and considered the entire record, and find that while the evidence, which we deem unnecessary to recite at length, is in conflict, we are of the opinion that there is evidence sufficient to reasonably support the verdict, that no fundamental errors occurred in the trial, and that the defendant did not move in the trial court for a new trial. In this state of the record there are no errors for this court to review.
Only those questions can be considered on appeal, unless fundamental error is involved, to which the attention of the trial court is directed by a motion in the trial court for a new trial. The judgment of the trial court is affirmed.
DOYLE, P.J., and MATSON, J., concur. *Page 657